Judgment, Supreme Court, New York County, rendered October 6, 1972, convicting defendant, after a jury trial, of robbery in the third degree, grand larceny in the third degree, and assault in the second degree, and sentencing him to concurrent indeterminate terms of imprisonment of up to six years on the robbery count, up to four years on the larceny count, and up to six years on the assault count, unanimously *826modified, on the law, to the extent of reversing the conviction for grand larceny in the third degree, vacating the sentence imposed thereon and dismissing that count of the indictment, and otherwise affirmed. The conviction of robbery in the third degree is deemed a dismissal of the lesser inclusory count of grand larceny in the third degree. (People v Pyles, 44 AD2d 784.) Concur — Markewich, J. P., Kupferman, Lupiano, Lane and Lynch, JJ.